SCALES, J.
In a reformation action subsequent to a foreclosure, Appellants Keys Country Resort, LLC and 1733-1777 Overseas Highway, LLC, the defendants below, filed third party claims and a counterclaim alleging that wild deeds prepared and transferred by parties related to the foreclosing entity had impaired Appellants’ ownership interest in a parcel that had not been subject to the foreclosure. One of the third parties, Appellee Thomas Wright, sought, and the trial court granted, a stay of the third party claims and counterclaim until the adjudication of the reformation action.
*240Appellants have appealed the trial court’s stay order. We treat the appeal as a petition for writ of certiorari pursuant to rule 9.100 of the Florida Rules of Appellate Procedure. We dismiss the petition for lack of jurisdiction. Appellants have failed to demonstrate that the stay order results in an irreparable harm through the remainder of the case and that cannot be remedied on appeal. Stockinger v. Zeilberger, 152 So.3d 71, 72-73 (Fla. 3d DCA 2014).
Dismissed.